DETAILED ACTION
This action is in response to the initial filing of Application no. 16/8768907 on 05/20/2020.
 Claims 21- 40 are still pending in this application, with claims 21, 25 and 33 being independent.

Notification of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22, 23, 27, 28, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21, 25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 13 and 14 of U.S. Patent No. 10,706, 846 in view of Gurber  in view of Watanabe et al. (US 2003/0225862) (“Watanabe”).

The claim mapping is as follows.
Current Application

21. (New) A method, comprising: during a first time period: receiving, from a first device, first audio data corresponding to a first utterance, performing automatic speech recognition (ASR) processing on the first audio data to generate first text data, processing the first text data to determine a first answer to the first utterance is unknown, after determining the first answer is unknown, storing the first text data in a dedicated storage, determining a first user identifier (ID) representing a first user that spoke the first utterance, and associating, in the dedicated storage, the first user ID with the first text data; and during a second time period after the first time period: determining the dedicated storage includes second text data associated with the first text data, the second text data representing second answer to the first utterance, the second answer being provided by a second user, determining the first user ID is associated with the first text data, and causing the first device to present a notification of the second answer.


33. (New) A system, comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive, from a first device, first data representing first user input; determine the first data corresponds to a first question process the first data with respect to at least one knowledge source to determine a first answer to the first question is unknown; store second data representing the first question in a dedicated storage; determine a first user identifier (ID) corresponding to a user that originated the first user input; associate, in the 


1.  A method, comprising: receiving, from a first device, first audio data representing first speech corresponding to a first user question;  generating 
first text data representing the first user question;  processing the first text data to determine a first answer to the first user question is unknown;  
after determining the first answer is unknown, storing the first user question text data in storage;  after storing the first user question in the storage, receiving, from a second device, second audio data representing second speech requesting a question without an answer be output;  determining a user identifier associated with the second audio data;  after receiving the second 
audio data, determining previously received user inputs associated with the user identifier;  determining at least a portion of the previously received user inputs corresponds to a topic;  determining the first user question corresponds to the topic;  and causing the second device to output the first user question. 

question;  and associating, in the storage, the first user question with the second answer. 
 
 5.  A method, comprising: receiving, from a first device, first data corresponding to a first user question;  determining a first answer to the first user question is unknown;  after determining the first answer is unknown, storing the first user question in storage;  after storing the first user question in the storage, receiving, from a second device, second data requesting a question without an answer be output;  determining a user identifier associated with the second data;  after receiving the second data, 
determining previously received user inputs associated with the user identifier;  determining at least a portion of the previously received user inputs corresponds to a topic;  determining the first user question corresponds 
to the topic;  and causing the second device to output the first user question. 
 
  6.  The method of claim 5, further comprising: receiving, from the second device, third data representing a second answer to the first user question;  
and associating, in the storage, the first user question with the second answer. 

processor, cause the system to: receive, from a first device, first data corresponding to a first user question;  determine a first answer to the first user question is unknown;  after determining the first answer is unknown, store the first user question in storage;  after storing the first user question in the storage, receive, from a second device, second data requesting a question without an answer be output;  determine a user identifier associated with the second data;  after receiving the second data, determine previously received user inputs associated with the user identifier;  determine at least a portion of the previously received user inputs corresponds to a topic;  determine the 
first user question corresponds to the topic;  and cause the second device to output the first user question. 
 
14.  The computing system of claim 13, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the second device, third data representing a second answer to the first user question;  and associate, in the storage, the first user question with the second answer. 
 


 21, 25 and 33 of the current application except for the following: determining a first user identifier (ID) representing a first user that spoke the first utterance, and associating, in the dedicated storage, the first user ID with the first text data; and during a second time period after the first time period: determining the dedicated storage includes second text data associated with the first text data; determining the first user ID is associated with the first text data, and causing the first device to present a notification of the second answer.
However, the combination of the limitations recited in claims 1,3, 5, 6, 13 and 14 of US 10,706,846 with the various cited passages of Gruber, D’Angelo, Nishikawa and Watanabe, as shown below, render claims 21, 25 and 33 of the current application to be obvious variants of claims 1,3, 5, 6, 13 and 14 of US 10,706,846.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0304758) (Gruber) in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”) and further in view of Watanabe et al. (US 2003/0225862) (“Watanabe”).

However, D’Angelo discloses a question-and-answer application (Abstract), wherein a first user ID is associated with a first text data related to a question in a dedicated storage (Question Table, Fig.3, 50; [0031] [0037]); and a dedicated storage includes second text data (answer) associated with the first text data (question), the second text data representing an answer to question (Answer Table, Fig.3, 64; [0032]).
Additionally, Nishikawa discloses a speech dialogue control method (Abstract), wherein a user identifier (ID) representing a user that speaks an utterance is determined ([0181 – 0184]).
Moreover, Watanabe discloses a notification method and device (Abstract), wherein a user ID (referring user ID) associated with a question ([0092] [0093] [0100 – 0102] [0120]) has been determined in order to send an answer to the user associated with user ID ([0134] [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Gruber’s invention in the same way that D’Angelo’s, Nishikawa’s and Watanabe’s inventions have been improve to achieve the following predictable results for the purpose of preventing a user’s loss of confidence in a digital assistant system by ensuring that a user is able to receive answers to questions (Gruber, [0003] [0004]): determining a first user identifier (ID) representing a first user that spoke the first utterance; associating, in the dedicated storage, the first user ID with the first text data; the determining the second answer further comprises the dedicated storage further including second text data associated with the first text data, the second text data representing the second answer to the first utterance; and determining .

Claim  24 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0304758) (Gruber) in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”) and further in view of Watanabe et al. (US 2003/0225862) (“Watanabe”), and further in view of Jiang et al. (US 2019/0371299 ) (“Jiang”), and further in view of Coletta et al. (US 7,685,082) (“Coletta”).
For claim 24, the combination of Gruber, D’Angelo, Nishikawa and Watanabe fails to teach, wherein processing the first text data to determine a first answer to the first utterance is unknown comprises: processing the first text data with respect to a knowledge base to determine that first answer is unknown the knowledge base including data corresponding to verified information confirmed to be true by a trusted source; and processing the first text data with respect to search engine to determine a third answer; and determining the third answer is associated with a first confidence score below a threshold confidence score. 
However, Jiang discloses a question answering method and apparatus (Abstract), wherein question data is processed with respect to a knowledge base to determine that an answer to the question is unknown ([0044 -0051] [0057]); question data is processed with respect to a search engine to determine a third answer (candidate answer with highest confidence, [0041] [0047 – 0051]); and an answer is determined to be associated with a first confidence score that is below a threshold confidence score ([0050] [0051] [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Gruber, D’Angelo, Nishikawa and Watanabe with the teachings of Jiang and Colleta so that the system further comprises the following or the purpose of preventing a user’s loss of confidence in a digital assistant system by ensuring that a user is able to receive answers to questions (Gruber, [0003] [0004]); wherein processing the first text data (question data) to determine a first answer to the first utterance is unknown comprises: further processing the first text data with respect to a knowledge base to determine that first answer is unknown the knowledge base including data corresponding to verified information confirmed to be true by a trusted source (experts); and processing the first text data with respect to search engine to determine a third answer; and determining the third answer is associated with a first confidence score below a threshold confidence score. 

Claims 25, 29, 30, 33 and 37 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al. (US 2018/0307687) (“Natkin”) in view of  Gruber et al. (US 2013/0304758) (Gruber), and further in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”) and further in view of Watanabe et al. (US 2003/0225862) (“Watanabe”).
For claims 25 and 33, Natkin discloses a system and method (Abstract), comprising:  at least one processor (Fig.9, 906; [0220]); and at least one memory (Fig.9, 908; [0220]) comprising instructions that, when executed by the at least one processor ([0224] [0225]; claim 
However, Gruber discloses a system and method for crowd sourcing information to fulfill user requests (Abstract), wherein second data representing a first question (text data of user request utterance, [0069] [0070])) is stored in a dedicated storage (databases of crowd sourcing module including user requests, queries and answers, wherein the user request information is stored in user requests, Fig.5, 518, 520, 522; [0113]); and an answer to the first question is determined after storing the second data (user requests database stores the user requests for which information crowd sourcing is currently being performed, wherein formulating a successful response is determining an answer which occurs as part of  and towards the end of 
Moreover, D’Angelo discloses a question-and-answer application (Abstract), wherein a first user ID is associated with a data (text) related to a question in a dedicated storage (Question Table, Fig.3, 50; [0031] [0037]).
Additionally, Nishikawa discloses a speech dialogue control method (Abstract), wherein a user identifier (ID) representing a user that speaks an utterance is determined ([0181 – 0184]).
Moreover, Watanabe discloses a notification method and device (Abstract), wherein a user ID (referring user ID which identifies a notification client associated with a user on the system, [0102])) associated with a question ([0092] [0093] [0100 – 0102] [0120]) has been determined in order to send an answer to the user associated with user ID ([0134] [0135] [0137] [0153]); and a data related to a question is stored before determining an answer ([0101] [0103] [0118] [0123] [0160 – 0162]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Natkin’s invention in the same way that Gruber’s, D’Angelo’s, Nishikawa’s and Watanabe’s inventions have been improved to achieve the following predictable results for the purpose of preventing a user’s loss of confidence in a digital assistant system by ensuring that a user is able to receive answers to questions (Gruber, [0003] [0004]): tore second data representing the first question in a dedicated storage; determine a first user identifier (ID) corresponding to a user that originated the first user input; associate, in the dedicated storage, the first user ID with the second data; after storing the second data, determine the second answer; and determine the first user ID is associated with the second data so that the answer is correctly provided to the first user.


For claims 30 and 38, Natkin further discloses, wherein the second data includes at least one of: a vector representation of third text data generated by performing automatic speech recognition (ASR) processing on the first data; or natural language understanding (NLU) results data generated by performing NLU processing on the third text data (Natkin. [0056] [0058] [0059]).
For claim 39, Natkin and Gruber further disclose, wherein the plurality of question and answering sources includes at least two of: a knowledge base including second data corresponding to verified information (Natkin, [0075] [0120]); a search engine; (Gruber, when the digital assistant fails to provide a satisfactory response, a web search is conducted, [0096] [0103] [0104] [0183]), and the dedicated storage.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al. (US 2018/0307687) (“Natkin”) in view of Gruber et al. (US 2013/0304758) (Gruber), and further in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”) and further in view of Watanabe et al. (US 
For claims 26 and 34, the combination of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe further disclose wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: generate first text data representing the second data (Natkin, [0057]). Yet, the combination of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe fails to teach the following: perform text-to-speech (TTS) processing on the first text data to generate first audio data; and cause the first device to output first audio corresponding to the first audio data.
However, Ahuja discloses a system and method for managing a question and answering system (Abstract), wherein a first question is output to a user when a similar question is asked by  the user  ([0003] [0052 – 0054] [0056]  [0057]).
Additionally, Salvetti discloses a question answering system and method (Abstract), wherein TTS is performed on a response data to generate first audio data, wherein first audio corresponding the first audio data is output by a device ([0027] [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe in the same way that Ahuja’s and Salvetti’s inventions have been improved to achieve the following predictable results for the purpose of preventing a user’s loss of confidence in a digital assistant system by ensuring that a user is able to receive answers to questions  while enhancing the operability of the question answering system (Gruber, [0003] [0004]) (Ahuja, [0016]): the first question is further output to a user when a similar question is .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al. (US 2018/0307687) (“Natkin”) in view of Gruber et al. (US 2013/0304758) (Gruber), and further in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”), and further in view of Watanabe et al. (US 2003/0225862) (“Watanabe”), and further in view of Jiang et al. (US 2019/0371299 ).
For claim 31, the combination of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe fails to teach, wherein determining a plurality of question and answering sources are unsuccessful at determine the first answer comprises: receiving, from a search engine, third data representing a third answer to the first question; and determining the third data is associated with a first confidence score below a threshold confidence score. 
However, Jiang discloses a question answering method and apparatus (Abstract), wherein question data is processed with respect to a search engine to determine a third answer (candidate answer with highest confidence, [0041] [0047 – 0051]); and an answer is determined to be associated with a first confidence score that is below a threshold confidence score ([0050] [0051] [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe with Jiang’s teachings so that the system further comprises the following or the purpose of preventing a user’s loss of confidence in a digital assistant system by ensuring that a user is able to receive answers to questions (Gruber, [0003] [0004]): wherein determining a .

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al. (US 2018/0307687) (“Natkin”) in view of Gruber et al. (US 2013/0304758) (Gruber), and further in view of D’Angelo et al. (US 2011/0302216) (“D’Angelo”), and further in view of Nishikawa et al. (US 2015/0235642) (“Nishikawa”), and further in view of Watanabe et al. (US 2003/0225862) (“Watanabe”) and further in view of Snapir et al (US 2016/0253426) (“Snapir”).
For claims 32 and 40, the combination of Natkin, Gruber, D’Angelo, Nishikawa and Watanabe further discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: present a message, including the second data, to a second user via a second device (Natkin,[0126]) (Gruber, [0161]); receive, from the second device, third data representing the second answer (Natkin, [0127]) (Gruber, [0116] [0162] [0163]); and store the third data in the dedicated storage (Gruber, [0116]). Yet, the combination of Natkin, D’Angelo, Nishikawa and Watanabe fails to teach present a list of text data, including the second data, to a second user via a second device.
However, Snapir discloses a method for providing information technology support (Abstract), wherein a list of text data (questions asked by Bruce and other friends) including a question asked by a specific user (Bruce) is provided to a second user via the second user’s device (Fig.3; [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SONIA L GAY/Primary Examiner, Art Unit 2657